Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of May 28, 2010 by and between Local.com Corporation, a Delaware corporation
(“Buyer”), and LaRoss Partners, LLC a New York limited liability company
(“Seller” or “LaRoss”). Each of Buyer and Seller is a “Party,” and collectively,
“Parties.”
RECITALS
     A. Seller is in the business (the “Business”) of providing web hosting
services to small businesses (“Subscribers”).
     B. Seller desires to sell, and Buyer desires to purchase, certain
Subscribers of Seller set forth in Exhibit A attached hereto (the “Purchased
Subscribers”).
AGREEMENT
     In consideration of the mutual covenants and promises set forth herein,
Buyer and Seller agree as follow:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. Unless otherwise expressly provided in this Agreement,
the following terms, whether in singular or plural form, shall have the
following meanings:
     “Affiliate” means, with respect to any Person, any other Person controlled
by or under common control with such Person, with “control” for such purpose
meaning the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or voting interests, by contract or otherwise.
     “Consents” means all of the consents, permits or approvals of third parties
(excluding the Purchased Subscribers themselves) necessary to transfer the
Purchased Subscribers to Buyer (or, at Buyer’s request, to an affiliate of
Buyer) or otherwise to consummate lawfully the transactions contemplated hereby.
     “Contracts” means all subscriber agreements and other agreements, written
or oral (including any amendments and other modifications thereto) to which
Seller is a party and that affect the Purchased Subscribers.
     “Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof and any political subdivision or
quasi-governmental authority of any of the same.

-1-



--------------------------------------------------------------------------------



 



     “Judgment” means any judgment, writ, order, injunction, award or decree of
any court, judge, justice or magistrate, including any bankruptcy court or
judge, and any order of or by any Governmental Authority.
     “Knowledge”: an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
     (a) such individual is actually aware of such fact or other matter; or
     (b) a prudent individual could be expected to discover or otherwise become
aware of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.
     A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
     “Legal Requirements” means applicable common law and any statute,
ordinance, code or other law, rule, regulation, order, technical or other
standard, requirement or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including Judgments.
     “Licenses” means all authorizations and permits relating to the Purchased
Subscribers granted to Seller by any Governmental Authority.
     “Lien” means any security agreement, financing statement filed with any
Governmental Authority, conditional sale or other title retention agreement, any
lease, consignment or bailment given for purposes of security, any lien,
mortgage, indenture, pledge, option, encumbrance, adverse interest, constructive
trust or other trust, claim, attachment, exception to or defect in title or
other ownership interest of any kind, which otherwise constitutes an interest in
or claim against property, whether arising pursuant to any Legal Requirement,
Contract or otherwise but which shall not include any rights to payment or
obligations imposed upon Buyer as a result of this Agreement or any ancillary
documents.
     “Litigation” means any claim, action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.
     “Losses” means, on a dollar-for-dollar basis, any claims, losses,
liabilities, damages, Liens, penalties, costs, and expenses, including but not
limited to interest which may be imposed in connection therewith, expenses of
investigation, reasonable fees and disbursements of counsel and other experts,
and the cost to any Person making a claim or seeking indemnification under this
Agreement with respect to funds expended by such Person by reason of the
occurrence of any event with respect to which indemnification is sought, but in
no event shall “Losses” include incidental or consequential damages.

2



--------------------------------------------------------------------------------



 



     “Material Adverse Change” means, with respect to Seller, an event that
would either individually or in the aggregate, reasonably be expected to have a
material adverse change on the Business or the Purchased Subscribers, or the
results of operations or financial condition of the Business or the Purchased
Subscribers sold hereunder, other than any change or condition relating to the
economy in general, or the industries in which Seller operates in general, and
not specifically relating to Seller.
     “Organizational Documents” shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the operating agreement and the certificate of formation of a
limited liability company; (e) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(f) any amendment to any of the foregoing.
     “Person” means any natural person, Governmental Authority, corporation,
general or limited partnership, limited liability company, joint venture, trust,
association or unincorporated entity of any kind.
     “Taxes” means all levies and assessments of any kind or nature imposed by
any Governmental Authority, together with any interest thereon and any
penalties, additions to tax or additional amounts applicable thereto.
     “Transaction Documents” means all instruments and documents executed and
delivered by Buyer, Seller, or any officer, director or Affiliate of either of
them, in connection with this Agreement.
     1.2 Rules of Construction. Unless otherwise expressly provided in this
Agreement, (i) words used in this Agreement, regardless of the gender used,
shall be deemed and construed to include any other gender, masculine, feminine,
or neuter, as the context requires; (ii) the word “including” is not limiting,
and the word “or” is not exclusive; (iii) the capitalized term “Section” refers
to sections of this Agreement; (iv) references to a particular Section include
all subsections thereof, (v) references to a particular statute or regulation
include all amendments thereto, rules and regulations thereunder and any
successor statute, rule or regulation, or published clarifications or
interpretations with respect thereto, in each case as from time to time in
effect; (vi) references to a Person include such Person’s successors and assigns
to the extent not prohibited by this Agreement; and (vii) references to a “day”
or number of “days” shall be interpreted as a reference to a calendar day or
number of calendar days.
ARTICLE 2
PURCHASE AND SALE
     2.1 Purchase and Sale of Assets. Subject to the terms and conditions set
forth in this Agreement and subject to the exceptions set forth on Schedule 2.1,
at Closing, Seller shall transfer to Buyer, and Buyer shall acquire from Seller,
free and clear of all Liens, the following

3



--------------------------------------------------------------------------------



 



described assets and properties, tangible and intangible, used by or useful to
Seller in its operation of, or otherwise relating to, the Purchased Subscribers
(the “Assets”):
     (a) subject to Section 2.6, all rights, benefits and interests of Seller
in, under or pursuant to all Contracts (provided that all receivables and
revenues related to or generated from billings related to services provided by
Seller prior to the Closing shall not be deemed an Asset and shall be retained
by Seller), including all revisions or amendments thereto, and Licenses;
     (b) the customer database and history related to each Purchased Subscriber,
including without limitation any and all data, indexes and content contained in
such database, and any copyrights thereto;
     (c) all rights, title, licenses and interests in and to all contracts and
other assets necessary for the satisfaction by Buyer of the fulfillment of the
services purchased by the Purchased Subscribers pursuant to the Contracts,
including without limitation, ownership of or perpetual license to the
development tools used to modify, add, change or delete content and
functionality to a Purchased Subscriber’s web site purchased from Seller (the
“Sites”), access to the URLs of such Sites, access to the hosting environment
for such Sites, and such other products and services as has been historically
provided to such Purchased Subscribers by Seller pursuant to the Contracts
(collectively, the “Fulfillment Assets”); and
     (d) all books and records relating to the Purchased Subscribers, subject to
the right of Seller to have such books and records made available to Seller for
a reasonable period, not to exceed three years from the Closing Date.
     2.2 Assumed Obligations and Liabilities; Retained Liabilities. After the
Closing, Buyer shall assume, pay, discharge, and perform all obligations and
liabilities arising after the Closing that are related to the Assets or arise
from or under (i) Buyer’s or its Affiliates’ use of the Assets or provision of
services to the Purchased Subscribers, or (ii) the Contracts (collectively, the
“Assumed Obligations and Liabilities”). All obligations and liabilities arising
out of or relating to the Assets other than the Assumed Obligations and
Liabilities shall remain and be the obligations and liabilities solely of Seller
(collectively, the “Retained Liabilities”).
     2.3 Purchase Price; Final Format Data; TPV Recordings; Purchase Price
Adjustment.
     (a) Purchase Price. Buyer shall pay to Seller up to $2,210,000.00 (the
“Purchase Price”), which amount is based upon the transfer of up to 26,000
Purchased Subscribers. The Purchase Price is payable as set forth below.
     (i) Upon confirmation of the total number of Purchased Subscribers that the
Buyer has successfully billed, Buyer shall pay to Seller by wire transfer to the
account and pursuant to the instructions set forth on Schedule 2.3(a)(i) an
amount equal to (i) the Purchase Price minus (ii) the Seller Escrow Deposit.

4



--------------------------------------------------------------------------------



 



     (ii) Upon confirmation of the total number of Purchased Subscribers that
the Buyer has successfully billed, Buyer shall deposit the Seller Escrow Deposit
with Escrow Agent pursuant to Section 2.4.
     (b) Final Format Data. At the Closing, Buyer shall provide to Seller data
relating to the Purchased Subscribers in final format as set forth in
Exhibit 2.3(b) (the “Final Format Data”).
     (c) TPV Recordings. On or before the date 7 days after the Closing, Seller
shall provide to Buyer a copy of all third-party-verification recordings (“TPV
Recordings”) for each of the Purchased Subscribers. If TPV Recordings are not
available for Purchased Subscribers, such Purchased Subscribers shall not be
acquired by Buyer and the Purchase Price shall be adjusted pursuant to
Section 2.3(d). If TPV Recordings are stored at a third party location, Seller
shall provide Buyer with access to the third party location for a period of
twelve months after the Closing.
     (d) Purchase Price Adjustment. Within the seventy-five (75) days after
Closing or sooner if possible, Buyer and Seller shall mutually determine the
actual number of Purchased Subscribers actually transferred to Buyer, based upon
the criteria (i) through (iii) set forth below. If the number of Purchased
Subscribers transferred to Buyer is less than 26,000, then Seller shall reduce
the Purchase Price payable to Seller by an amount equal to $85 for each
Purchased Subscriber less than 26,000. For purposes of determining the number of
Purchased Subscribers transferred to Buyer for this Section 2.3(d), a Purchased
Subscriber shall be deemed to have been transferred to Buyer only if (i) such
Purchased Subscriber was successfully billed by Buyer in the first month after
the Closing and Seller was not aware of anything which would reasonably lead
Seller to believe that the amount billed to such Purchased Subscriber on such
bill was uncollectible, (ii) Buyer has not received a written or telephonic
notice from or on behalf of such Purchased Subscriber or a clearinghouse
indicating that such Purchased Subscriber intends to cancel or has cancelled,
and (iii) where a Purchased Subscriber is successfully billed by Buyer, in
accordance with the immediately preceding sentence, such successful billing is
not subsequently challenged or denied by a carrier (e.g., Verizon) and/or Buyer
is not informed that a carrier will no longer accept billing for such Purchased
Subscriber as a result of the historical billing relationship of such Purchased
Subscribers, such as its historical relationship with other billing entities,
then such Purchased Subscriber shall be excluded from the number of Purchased
Subscribers transferred to Buyer for this Section 2.3(d) and the Purchase Price
will be reduced accordingly.
     2.4 Seller Escrow Fund. Upon confirmation of the total number of Purchased
Subscribers that the Buyer has successfully billed, Buyer shall deposit twenty
percent (20%) of the Purchase Price (the “Seller Escrow Deposit”) into an escrow
account with Square 1 Bank (the “Escrow Agent”) under an Escrow Agreement in the
form attached hereto as Exhibit B executed and delivered by Seller, Buyer and
Escrow Agent (the “Seller Fund Escrow Agreement”). Seller and Buyer shall each
pay one-half of the fees and expenses of the Escrow Agent in connection with the
administration of the Seller Fund Escrow Agreement. Buyer shall

5



--------------------------------------------------------------------------------



 



be entitled to seek indemnification for any Losses for which it is entitled to
be indemnified pursuant to Section 7.1 by making a claim to Escrow Agent, as
evidenced by joint instructions to be given by Buyer and Seller in accordance
with the Seller Fund Escrow Agreement, for payment from the Seller Escrow
Deposit. On the date after the Closing Date when all conditions pursuant to
which a purchase price adjustment could be made pursuant to Section 2.3(d)
hereof have been exhausted or four (4) months after the Closing Date (whichever
is later), Seller and Buyer shall jointly instruct the Escrow Agent to disburse
to Seller the entire Seller Escrow Deposit, plus any accrued interest, less
(a) any amounts disbursed by Escrow Agent in payment of claims made by Buyer and
(b) any amounts subject to claims made by Buyer but not disbursed by Escrow
Agent (which amounts shall continue to be held by Escrow Agent until disbursed
in accordance with the terms of the Seller Fund Escrow Agreement). The Seller
Escrow Deposit shall not constitute the limit of Seller’s liability to Buyer,
and Buyer shall retain all indemnification rights and remedies pursuant to
Article 7 in this Agreement.
     2.5 Credits Processed by LECs or Clearinghouses.
     (a) Credits processed by LECs or clearinghouses shall be the responsibility
of the Party who submitted the original billing to the LEC or clearinghouse, as
applicable.
     (i) During the period from the Closing until the date that is four
(4) months from the Closing Date, on the last day of each calendar month and on
the date that is four (4) months from Closing Date, Buyer will provide to Seller
a report listing all credits processed in error against Buyer’s settlements or
as an adjustment to reserves by LECs or clearinghouses, as applicable, and the
total amount owed to Buyer by Seller (the “Buyer Credit”). The Buyer Credit will
be reduced by the Seller Credit (as defined in Section 2.5(a)(ii)) (if any) and
if balance of the Buyer Credit remains thereafter, Buyer and Seller shall then
promptly jointly instruct the Escrow Agent to disburse to Buyer such amount from
the Seller Escrow Deposit. Following the date that is four (4) months from the
Closing Date, Buyer cannot make any claim against Seller for credits processed
in error related to Purchased Subscribers.
     (ii) During the period from the Closing until the date that is four
(4) months from the Closing Date, on the last day of each calendar month and on
the date that is four (4) months from Closing Date, Seller will provide to Buyer
a report listing all credits processed in error against Seller’s settlements or
as an adjustment to reserves by LECs or clearinghouses, as applicable, and the
total amount owed to Seller by Buyer (the “Seller Credit”). After reduction of
the Seller Credit for any Buyer Credit that is owed to Buyer pursuant to
Section 2.5(a)(i) hereof, if there remains a Seller Credit, then Buyer and
Seller shall then promptly jointly instruct the Escrow Agent to disburse to
Seller such amount from the Seller Escrow Deposit. Following the date that is
four (4) months from the Closing Date, Seller cannot make any claim against
Buyer for credits processed in error related to Purchased Subscribers.
     (b) If Buyer or its Affiliates receives a refund request from a Purchased
Subscriber related to services provided by Seller prior to Closing, Buyer shall
only

6



--------------------------------------------------------------------------------



 



transfer such Purchased Subscriber to Seller at phone number for the aggregator
for that customer set forth in Schedule 2.5(b) and make no commitment regarding
issuing a refund. Buyer and its Affiliates shall not make any other statement or
suggestion to such Purchased Subscriber.
     2.6 Assignability and Consents.
     (a) Required Consents. Schedule 2.6 sets forth a list of all Contracts and
Licenses which are non-assignable or non-transferable to Buyer without the
consent of some other Person. Seller has taken or caused to be taken by others,
all commercially reasonable actions to obtain or satisfy all Consents from any
Persons necessary to authorize, approve or permit the full and complete sale,
conveyance, assignment or transfer of the Assets; provided, however, that Seller
has not undertaken nor will it be responsible for notifying the Purchased
Subscribers of the transfer of their accounts.
     (b) Nonassignable Items. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to sell,
convey, assign, sublease or transfer any Assets, including Contracts and
Licenses, if an attempted sale, conveyance, assignment, or transfer thereof,
without the consent of another Person, would constitute a breach of, or in any
way affect the rights of either Seller or Buyer with respect to, such Assets
(“Nonassignable Items”). Seller shall use reasonable efforts (and Buyer shall
cooperate in all reasonable respects with Seller) to obtain and satisfy all
Consents and to resolve all impracticalities of sale, conveyance, assignment, or
transfer necessary to convey to Buyer all Nonassignable Items. If any such
Consents are not obtained and satisfied or if an attempted sale, conveyance,
assignment, or transfer would be ineffective, Seller shall enter into such
arrangements (including related written agreements) as Buyer may reasonably
request to provide Buyer with the benefit of the Nonassignable Items.
ARTICLE 3
SELLER’S REPRESENTATIONS AND WARRANTIES
     Seller represents and warrants to Buyer, as of the date of this Agreement
and as of Closing, as follows:
     3.1 Organization of Seller. Seller is a limited liability company
organized, validly existing and in good standing under the laws of the State of
New York, and has all requisite power and authority to own and lease the
properties and assets it currently owns and leases and to conduct its activities
as such activities are currently conducted.
     3.2 Authority. Seller has all requisite power and authority to execute,
deliver, and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery, and performance of this Agreement
and the consummation of the transactions contemplated hereby by Seller have been
duly and validly authorized by all necessary action on the part of Seller, and
this Agreement has been duly and validly executed and delivered by Seller, and
is the valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except to the extent that enforceability may be
limited by

7



--------------------------------------------------------------------------------



 



(i) applicable bankruptcy, insolvency, reorganization, receivership, moratorium
and other similar laws relating to or affecting the rights and remedies of
creditors generally and (ii) general principles of equity.
     3.3 No Conflict; Required Consents. The execution, delivery, and
performance by Seller of this Agreement do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Seller, (ii) violate
any provision of any Legal Requirements, (iii) except for Consents set forth on
Schedule 3.3, conflict with, violate, result in a breach of, constitute a
default under (without regard to requirements of notice, lapse of time, or
elections of other persons, or any combination thereof) or accelerate or permit
the acceleration of the performance required by, any Contract or License to
which Seller is a party and by which the Assets are bound or affected, or
(iv) result in the creation of imposition of any Lien against or upon any of the
Assets; or (v) except as set forth on Schedule 3.3, require any consent,
approval, or authorization of, or filing of any certificate, notice,
application, report, or other document with, any Governmental Authority or other
Person.
     3.4 Subscribers. As of April 30, 2010, the Subscribers had the attributes
set forth in Schedule 3.4 attached hereto. Since April 30, 2010, there have been
no material changes to such attributes. None of the Purchased Subscribers is
subject to current actions by the attorney general of any state.
     3.5 Litigation. Except as set forth on Schedule 3.5, there is no
(i) outstanding Judgment against Seller requiring Seller to take any action of
any kind with respect to the Assets, or to which the Assets are subject or by
which they are bound or affected; or (ii) Litigation pending or, to Seller’s
Knowledge, threatened, against Seller that individually or in the aggregate
might adversely affect the Assets or the ability of Seller to perform its
obligations under this Agreement.
     3.6 Taxes. Seller has duly and timely paid all Taxes with respect to the
Assets which have become due and payable by it. Seller has not received notice
of, nor does Seller have any Knowledge of, any notice of deficiency or
assessment of proposed deficiency or assessment from any taxing Governmental
Authority with respect to the Assets. There are no audits pending with respect
to the Assets and there are no outstanding agreements or waivers by Seller that
extend the statutory period of limitations applicable to any federal, state,
local, or foreign tax returns or Taxes with respect to the Assets. Seller has
duly and timely filed in true and correct form all Tax returns and Tax reports
required to be filed by Seller with respect to the Assets.
     3.7 Billing Statements. Seller has delivered to Buyer true, complete and
correct copies of the billing and collection statements reflecting the financial
results of the Purchased Subscribers for the months ending January 31, 2010,
February 28, 2010, and March 31, 2010 (collectively, the “Billing Statements”).
The Billing Statements accurately and completely present all of the cash flows,
income, expenses, liabilities and operations of Seller with respect to the
Assets at the respective dates thereof.
     3.8 No Material Adverse Change. There has been no Material Adverse Change
in the Assets since April 30, 2010, and since such date, the Assets have not
been materially and adversely affected.

8



--------------------------------------------------------------------------------



 



     3.9 No Undisclosed Liabilities. To the Knowledge of Seller, there are no,
and on the Closing Date there will not be any, liabilities of Seller (except, as
to the Seller, such liabilities that do not relate to or affect the Assets) of
any kind whatsoever, known or unknown, whether accrued, contingent, absolute,
determined, determinable or otherwise, and to the Knowledge of Seller, there is
no existing condition, situation or set of circumstances that could reasonably
be expected to result in such a liability that is not disclosed on any Schedule
or set forth in the Billing Statements.
     3.10 Compliance with Legal Requirements. The operation of Seller’s business
as it relates to the Assets as currently conducted does not violate or infringe
any Legal Requirements currently in effect or, to the Knowledge of Seller,
proposed to become effective. Except as may be set forth on Schedule 3.10,
Seller has not received notice of any violation by Seller of any Legal
Requirement applicable to the operation of Seller’s business as it relates to
the Assets as currently conducted, and knows of no basis for the allegation of
any such violation. Seller is not in default of or in violation with respect to
any Judgment.
     3.11 Books and Records. All of the books, records, and accounts of Seller
related to the Assets are in all material respects true and complete, are
maintained in accordance with good business practices and all applicable Legal
Requirements, and accurately present and reflect in all material respects all of
the transactions therein described.
     3.12 Terms and Conditions. Schedule 3.12 sets forth the standard terms and
conditions of Seller for each of the Purchased Subscribers. Except as set forth
in Schedule 3.12, all of the Purchased Subscribers are subject to such standard
terms and conditions. Schedule 3.12 additionally sets forth the standard
implementation of and service requirements for the web hosting services provided
to the Purchased Subscribers pursuant to the Contracts. Except as set forth in
Schedule 3.12, there are no deviations from or modifications to such standard
implementations and service requirements.
     3.13 Finders and Brokers. Seller has not employed any financial advisor,
broker or finder, or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transaction contemplated by this Agreement for which Buyer will in any way have
any liability.
     3.14 Best Practices. The Purchased Subscribers were obtained and acquired
in accordance with the Anti-Cramming Best Practices Guidelines, available at
http://www.fcc.gov/Bureaus/Common_Carrier/Other/cramming/cramming.html.
     3.15 Absence of Claims. No third party billing agent (sub-CIC) used by
Seller or any of its predecessors-in-interest with respect to the submission of
bills to Local Exchange Carriers for inclusion on any Purchased Subscriber’s
bill has ever received any complaints above allowable LEC-established complaint
thresholds or have otherwise been subject to shut down, termination or
suspension proceedings with respect to the ability to bill Subscribers.

9



--------------------------------------------------------------------------------



 



ARTICLE 4
BUYER’S REPRESENTATIONS AND WARRANTIES
     Buyer represents and warrants to Seller, as of the date of this Agreement
and as of the Closing as follows:
     4.1 Organization and Qualification of Buyer. Buyer is a corporation duly
organized and validly existing under the laws of the State of Delaware and has
all requisite power and authority to own and lease the properties and assets it
currently owns and leases and to conduct its activities as such activities are
currently conducted.
     4.2 Authority. Buyer has all requisite power and authority to execute,
deliver, and perform this Agreement and consummate the transactions contemplated
hereby. The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby on the part of Buyer have
been duly and validly authorized by all necessary action on the part of Buyer.
This Agreement has been duly and validly executed and delivered by Buyer, and is
the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws relating to or affecting the rights and
remedies of creditors generally and (ii) general principles of equity.
     4.3 No Conflict; Required Consents. The execution, delivery, and
performance by Buyer of this Agreement do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Buyer, (ii) violate any
provision of any Legal Requirements, or (iii) require any consent, approval or
authorization of, or filing of any certificate, notice, application, report, or
other document with, any Governmental Authority or other Person.
     4.4 Finders and Brokers. Buyer has not employed any financial advisor,
broker or finder, or incurred any liability for any financial advisory,
brokerage, finder’s or similar fee or commission in connection with the
transaction contemplated by this Agreement for which Seller will in any way have
any liability.
ARTICLE 5
COVENANTS
     5.1 Transfer Taxes. All sales, use, transfer, and similar Taxes (but
excluding Taxes based on income or capital gains), fees, and assessments arising
from or payable in connection with the transfer of the Assets by Buyer shall be
paid by Buyer.
     5.2 Data Transfer Procedures. The Parties will perform and comply with the
customer and data transfer procedures set forth on Schedule 5.2.
     5.3 Confidentiality. Each Party shall keep confidential any non-public
information that such Party may receive from another Party in connection with
this Agreement unrelated to the Assets as well as any non-public information in
the possession of such party related to the Assets (any such information that a
party is required to keep confidential pursuant to this

10



--------------------------------------------------------------------------------



 



sentence shall be referred to as “Confidential Information”). Each Party shall
not disclose any Confidential Information to any other Person (other than its
Affiliates and its and its Affiliates’ directors, officers and employees, and
representatives of its advisers and lenders) or use such information to the
detriment of the other; provided that (i) such Party may use and disclose any
such information once it has been publicly disclosed (other than by such Party
in breach of its obligations under this Section) or which, to its knowledge,
rightfully has come into the possession of such Party (other than from the other
Party), and (ii) to the extent that such Party may, in the reasonable judgment
of its counsel, be compelled by Legal Requirements to disclose any of such
information, such Party may disclose such information.
     5.4 Nonsolicitation.
     (a) Seller hereby covenants and agrees that, during a period of three years
commencing on the Closing Date (the “Covenant Period”), Seller and its
Affiliates shall not contact any Purchased Subscriber (i) with the intent of
interfering with their relationship with Buyer and/or (ii) seeking to establish
a revenue-generating relationship with such Purchased Subscriber. Seller hereby
covenants and agrees that, prior to the Closing, the foregoing restriction shall
also be agreed to by any third party from which Seller may have acquired a
Purchased Subscriber and that Buyer will be a third-party beneficiary of such
contractual undertaking between Seller and any such third party.
     (b) Seller hereby agrees that a violation or attempted or threatened
violation of the covenants or other provisions contained in this Section 5.4, or
any part thereof, by Seller or any third party from which Seller may have
acquired a Purchased Subscriber will cause irreparable injury to Buyer with
respect to the Assets for which money damages would be inadequate, and that
Buyer shall be entitled, in addition to any other rights or remedies they may
have, whether in law or in equity, to obtain an injunction, enjoining and
restraining Seller or any third party from which Seller may have acquired a
Purchased Subscriber (by virtue of its position as contractually identified
third party beneficiary) from violating or attempting or threatening to violate
any provision of this Agreement, including the covenants contained in this
Section 5.4.
ARTICLE 6
CLOSING
     6.1 Closing. The purchase and sale (the “Closing”) provided for in this
Agreement shall take place remotely by the exchange of counterpart signature
pages and documents on the date of this Agreement (the “Closing Date”).
     6.2 Seller’s Obligations. At Closing, Seller shall deliver or cause to be
delivered to Buyer, the following:
     (a) Bill of Sale and Assignment. A Bill of Sale in the form of Exhibit C
transferring the Assets from Seller to Buyer, signed by Seller.
     (b) Assignment and Assumption Agreement. An Assignment and Assumption
Agreement in the form of Exhibit D (the “Assignment and Assumption

11



--------------------------------------------------------------------------------



 



Agreement”) assigning all of Seller’s right, title and interest to the Contracts
to Buyer, signed by Seller.
     (c) Escrow Agreement. The Seller Fund Escrow Agreement signed by Seller and
Escrow Agent.
     (d) Books and Records. To the extent not previously delivered, copies of
all customer and subscriber lists, engineering records, files and records used
by Seller in connection with the Purchased Subscribers.
     (e) Consents. Any Consents, in form and substance satisfactory to Buyer.
     (f) Lien Releases. Results of searches of the appropriate public records
(as determined and paid for by Buyer), dated no more than ten days prior to the
Closing Date, or other evidence satisfactory to it, that there exist no Liens
affecting the Assets or reasonable assurances that any such Liens affecting the
Assets will be terminated at or prior to the Closing.
     (g) Certificate of Good Standing. A Certificate of Good Standing of Seller.
     (h) Final Format Data. The Final Format Data, as set forth in
Section 2.3(b).
     (i) Fulfillment Assets. The Fulfillment Assets, as set forth in Section
2.1(c).
     (j) Other. Such other documents and instruments as shall be necessary to
affect the intent of this Agreement and consummate the transactions contemplated
hereby.
     6.3 Buyer’s Obligations. At Closing, unless otherwise set forth below,
Buyer shall deliver or cause to be delivered to Seller the following:
     (a) Purchase Price. Upon confirmation of the total number of Purchased
Subscribers that the Buyer has successfully billed, the Purchase Price, as set
forth in Section 2.3(a).
     (b) Escrow Deposit. Upon confirmation of the total number of Purchased
Subscribers that the Buyer has successfully billed, evidence of the deposit of
the Seller Escrow Deposit having been deposited with Escrow Agent satisfactory
to Seller.
     (c) Escrow Agreement. The Seller Fund Escrow Agreement signed by Buyer and
Escrow Agent.
     (d) Assignment and Assumption Agreement. The Assignment and Assumption
Agreement, signed by Buyer.
     (e) MSA. All of the accounts of the Purchased Subscribers purchased
pursuant to this Agreement shall be delivered to LaRoss Partners, LLC, which
will provide fulfillment, customer service, billing, management and other
services to such

12



--------------------------------------------------------------------------------



 



Purchased Subscribers accounts in accordance with and pursuant to the terms of
that certain Software License and Services Agreement, dated February 8, 2008
(the “MSA”), provided that, notwithstanding anything to the contrary that may be
set forth in the MSA, (i) the fees associated with the management of the
Purchased Subscribers accounts in accordance with the above will be $4.00, and
(ii) LaRoss Partners, LLC will be responsible for doing any and all things
necessary to successfully transfer the Purchased Subscriber accounts from
Seller’s existing billing entity to Buyer’s billing entity, including the
preparation, processing, mailing and confirmation of the written transfer letter
for each such Purchased Subscriber account, with approval from Buyer where
necessary and appropriate, and the performance of any of Buyer’s other
obligations pursuant to the Customer Data and Transfer Procedures set forth in
Schedule 5.2 attached hereto.
     (f) Other. Such other documents and instruments as shall be necessary to
affect the intent of this Agreement and consummate the transactions contemplated
hereby.
ARTICLE 7
INDEMNIFICATION
     7.1 Indemnification by Seller. Subject to the provisions of Sections 7.5
and 7.6, Seller shall defend, indemnify and hold harmless Buyer, its Affiliates,
agents, and representatives (“Buyer Indemnitees”), and any third party claiming
by or through any of them, as the case may be, from and against any and all
Losses arising out of or resulting from:
     (a) any material inaccuracy of a representation or warranty made by Seller
in this Agreement when made;
     (b) any material breach of a covenant, agreement, or obligation of Seller
in this Agreement;
     (c) the failure to timely pay, satisfy or discharge any of the Retained
Liabilities;
     (d) any credits processed in error against Seller’s settlements or as an
adjustment to reserves by LECs or clearinghouses for which Buyer submitted the
original billing to the LEC or clearinghouse, as applicable; provided, however,
that this indemnity shall terminate on the date that is four (4) months from the
Closing Date; and
     (e) any adjustment to the Purchase Price pursuant to Section 2.3;, subject
at all times to the notice and response requirements set forth in Section 7.3
hereof;
provided, however, that Buyer shall take and shall cause its Affiliates to take
all reasonable steps to mitigate any Losses upon becoming aware of any event
which would reasonably be expected to, or does, give rise thereto.

13



--------------------------------------------------------------------------------



 



     7.2 Indemnification by Buyer. Subject to the provisions of Sections 7.5 and
7.6, Buyer shall defend, indemnify and hold harmless Seller, their respective
Affiliates, agents, and representatives (“Seller Indemnitees”), and any third
party claiming by or through any of them, as the case may be, from and against
any and all Losses arising out of or resulting from:
     (a) any material inaccuracy of a representation or warranty made by Buyer
in this Agreement when made;
     (b) any material breach of a covenant, agreement, or obligation of Buyer in
this Agreement;
     (c) the failure to timely pay, satisfy or discharge any of the Assumed
Obligations and Liabilities; and
     (d) any credits processed in error against Buyer’s settlements or as an
adjustment to reserves by LECs or clearinghouses for which Seller submitted the
original billing to the LEC or clearinghouse, as applicable; provided, however,
that this indemnity shall terminate when the Seller Escrow Fund has been fully
released;
provided, however, that Seller shall take and shall cause its Affiliates to take
all reasonable steps to mitigate any Losses upon becoming aware of any event
which would reasonably be expected to, or does, give rise thereto.
     7.3 Claims for Indemnity; Third Party Claims.
     (a) Whenever a claim for Losses shall arise for which one party
(“Indemnitee”) shall be entitled to indemnification under this Article 7,
Indemnitee shall notify the indemnifying party (“Indemnitor”) in writing
promptly after the first receipt of notice of such claim, and in any event
within such period as may be necessary for Indemnitor to take appropriate action
to resist such claim. Such notice shall specify all facts known to Indemnitee
giving rise to such indemnification rights. The right of Indemnitee for
indemnification, as set forth in the notice, shall be deemed agreed to by
Indemnitor unless, within 30 days after receipt of such notice, Indemnitor shall
notify Indemnitee in writing that it disputes the right of Indemnitee to
indemnification. If Indemnitee shall be duly notified of such dispute, the
Parties shall attempt to settle and compromise the same first by referring such
matters to an executive officer of each party prior to commencing any Litigation
to interpret the terms of this Agreement.
     (b) Upon receipt by Indemnitor of a notice from Indemnitee with respect to
any claim of a third party against Indemnitee, and acknowledgment by Indemnitor
(whether after resolution of a dispute or otherwise) of Indemnitee’s right to
indemnification hereunder with respect to such claim, Indemnitor shall assume
the defense of such claim with counsel reasonably satisfactory to Indemnitee and
Indemnitee shall cooperate to the extent reasonably requested by Indemnitor in
defense or prosecution thereof and shall furnish such records, information and
testimony and attend all such conferences, discovery proceedings, hearings,
trials and appeals as may be reasonably requested by Indemnitor in connection
therewith. If Indemnitor shall

14



--------------------------------------------------------------------------------



 



acknowledge Indemnitee’s right to indemnification and elect to assume the
defense of such claim, Indemnitee shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder; provided that,
to the extent that such settlement requires Indemnitee to take, or prohibits
Indemnitee from taking, any action or purports to obligate Indemnitee, then
Indemnitor shall not settle such claim without the prior written consent of
Indemnitee, such consent not to be unreasonably withheld. If Indemnitor does not
assume the defense of a third party claim and disputes Indemnitee’s right to
indemnification, Indemnitee shall have the right to defend against such claim
until Indemnitor’s obligation to indemnify is established pursuant to
Section 7.3, and Indemnitor shall have the right to participate in the defense
of such claim through counsel of its choice, at Indemnitor’s expense, but
Indemnitee shall have control over the defense and authority to resolve such
claim subject to this Section 7.3.
     7.4 Survival of Representations and Warranties. Unless specified otherwise
in this Agreement, the representations and warranties of Seller and Buyer in
this Agreement shall survive Closing for a period of twelve months, except for
(i) those contained in Sections 3.1 (Organization of Seller), 3.2 (Authority),
3.3 (No Conflict; Required Consents), 3.6 (Taxes), 3.13 Finders and Brokers, 4.1
(Organization and Qualification of Buyer), 4.2 (Authority) and 4.3 (No Conflict;
Required Consents), which shall survive indefinitely. Neither Seller nor Buyer
shall have any liability under Sections 7.1(a) and 7.2(a), respectively, unless
a claim for Losses for which indemnification is sought thereunder is asserted by
Buyer, on the one hand, or Seller, on the other hand, within the applicable
survival period.
ARTICLE 8
MISCELLANEOUS PROVISIONS
     8.1 Expenses. Except as otherwise provided in this Agreement, each of the
Parties shall pay its own expenses and the fees and expenses of its counsel,
accountants, and other experts in connection with this Agreement.
     8.2 Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, shall be deemed to constitute
a waiver by the party taking the action of compliance with any representation,
warranty, covenant or agreement herein. The waiver by any party hereto of any
condition or of a breach of another provision of this Agreement shall not
operate or be construed as a waiver of any other condition or subsequent breach.
The waiver by any party of any of the conditions precedent to its obligations
under this Agreement shall not preclude it from seeking redress for breach of
this Agreement other than with respect to the condition so waived.
     8.3 Notices. All notices, requests, demands, applications, services of
process, and other communications which are required to be or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
if sent by facsimile transmission, courier, certified first class mail, postage
prepaid, return receipt requested, or overnight delivery service to the Parties
hereto at the following addresses:

15



--------------------------------------------------------------------------------



 



          To Seller:   LaRoss Partners, LLC
1 Expressway Plaza Suite 114
Roslyn Heights, NY 11577
Attention: Tom Rossi
Facsimile: (516) 299-5578

          To Buyer:   Local.com Corporation
One Technology Drive, Building G
Irvine, CA 92618
Attention: Chief Financial Officer
Facsimile: 949-784-0880

or to such other address as any party shall have furnished to the other by
notice given in accordance with this Section. Such notice shall be effective,
(i) if sent by facsimile transmission, when confirmation of transmission is
received, or (ii) otherwise, upon actual receipt or rejection by the intended
recipient.
     8.4 Publicity. Seller and Buyer shall consult with and cooperate with the
other with respect to the content and timing of all press releases and other
public announcements. Except as required by applicable legal requirements,
neither Seller nor Buyer shall make any such release, announcement, or
statements without the prior written consent and approval of the other, and each
shall keep the existence and terms of this Agreement confidential.
     8.5 Binding Effect; Benefits. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns. Except for the assignment by Buyer to any Affiliate of Buyer, neither
Buyer nor Seller shall assign this Agreement or delegate any of its duties
hereunder to any other party without the prior written consent of the other,
which consent shall not be unreasonably withheld.
     8.6 Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules hereto embody the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect thereto. This Agreement may not be
modified orally, but only by an agreement in writing signed by the Party or
Parties against whom any waiver, change, amendment, modification, or discharge
may be sought to be enforced.
     8.7 Governing Law. The validity, performance, and enforcement of this
Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflicts of law of such state. The Parties
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby or thereby may be brought in the United
States District Court for the Central District of California, Orange County
Division, and each of the Parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding.

16



--------------------------------------------------------------------------------



 



     8.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together will be deemed to be one and the same instrument.
     8.9 Further Assurances. From time to time after Closing, Seller shall, if
requested by Buyer, make, execute and deliver to Buyer such additional
assignments, bills of sale, deeds and other instruments of transfer, as may be
necessary or proper to transfer to Buyer all of Seller’s right, title, and
interest in and to the Assets.
     8.10 Attorneys’ Fees. The prevailing party in any action to enforce the
terms of this Agreement shall be entitled to reimbursement by the other party
for all costs (including reasonable attorneys’ fees) incurred in connection with
such proceeding, in addition to any other remedies to which it may be entitled.
     8.11 Schedules and Exhibits; Headings. All references herein to schedules
and exhibits are to the schedules and exhibits attached hereto, which shall be
incorporated in and constitute a part of this Agreement by such reference. The
headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect the meaning of this Agreement.
     8.12 Remedies Cumulative. Except as expressly provided otherwise in this
Agreement, in addition to any remedies provided in this Agreement, the Parties
will have all remedies provided at law or in equity. The rights and remedies
provided in this Agreement or otherwise under applicable laws will be cumulative
and the exercise of any particular right or remedy will not preclude the
exercise of any other rights or remedies in addition to, or as an alternative
of, such right or remedy, except as expressly provided otherwise in this
Agreement.
[Signature page follows.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, The Parties have executed this Agreement as of the date
set forth above.

     
BUYER:
  Local.com Corporation
 
   
 
  /s/ Heath B. Clarke
 
  By: Heath B. Clarke
 
  Its: Chief Executive Officer
 
   
SELLER:
  LaRoss Partners, LLC  
 
  /s/ Tom Rossi
 
  By: Tom Rossi
 
  Its: Managing Director

